Citation Nr: 0920673	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to inservice herbicide exposure and 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and February 2006 rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran served in Vietnam and engaged in combat with 
the enemy.

2.  In January 2000 and October 2001, the RO denied service 
connection for bilateral hearing loss.  The Veteran was 
notified of the decisions in letters dated the next month; he 
did not appeal, and the decisions are now final.

3.  The evidence presented since October 2001 relates to an 
unestablished fact necessary to establish the claim, and by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.

4.  The evidence is in equipoise regarding whether the 
Veteran's bilateral hearing loss began in service.  

5.  The preponderance of the evidence demonstrates that the 
Veteran's sleep apnea was not manifest in service; is not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service in Vietnam; and 
is not etiologically related to service-connected diabetes 
mellitus, Type 2.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  The Veteran's sleep apnea was not incurred in active 
service, including as a result of herbicide exposure, and is 
not caused or aggravated by service-connected diabetes 
mellitus, Type 2.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding his sleep apnea claim by letter dated in July 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for sleep apnea are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the appellant physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the sleep apnea claim at this time.

Regarding entitlement to service connection for hearing loss, 
the Board is granting the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  
II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005). 

A.  Bilateral Hearing Loss

The Veteran requested service connection for bilateral 
hearing loss due to inservice exposure to gunfire.  The RO 
denied the claim in January 2000.  He was notified of the 
decision later that month.  He did not file a notice of 
disagreement to the denial.  Therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  In February 2001, the Veteran 
again requested service connection for bilateral hearing 
loss.  In October 2001, the RO again denied service 
connection for bilateral hearing loss.  He was notified of 
the decision later that month.  He did not file a notice of 
disagreement to the denial.  Therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  The RO noted that an August 2001 
VA examiner stated that the Veteran's current bilateral 
hearing loss was not likely related to service.  

In December 2005, the Veteran petitioned to reopen the claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

According to VA regulation in effect at the time he 
petitioned to reopen his claim, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board finds that new and material evidence has been 
received since the October 2001 rating decision.  Of record 
is an opinion of a VA clinical audiologist dated in May 2006.  
He noted that the Veteran was exposed to repeated noise 
during combat in service, he was not exposed to excessive 
noise after service, and essentially that the Veteran's type 
of hearing loss is caused by noise exposure.   

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim when considered with the previous evidence contained in 
the Veteran's service treatment records and accurately 
described by the Veteran's private physicians.  Therefore, 
new and material evidence has been received.  The claims are 
reopened.  38 U.S.C.A. § 5108. 

In this case, the evidence reflects a current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Thus, the 
pivotal determination is whether it is related to service.

The Veteran has asserted that his hearing loss disability is 
a result of noise exposure during service, to include combat 
during his service in Vietnam.  The Veteran is a combat 
veteran.  Thus, he entitled to the application of 38 U.S.C.A. 
§ 1154(b).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed bilateral 
hearing loss in service.  In fact, the Board accepts that the 
Veteran was exposed to noise during combat and that he 
experienced periods of hearing loss during service.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, for both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the 
Veteran's combat status allows him to allege hearing loss in 
service.  Whether such conditions were chronic or were 
related to service requires competent evidence.  He is not, 
however, shown to have medical expertise and his opinion 
concerning etiology is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

August 2001 and December 2006 VA audiology examination 
reports stated that it was less likely that the Veteran's 
bilateral hearing loss is related to noise exposure during 
service.  

There are contrary medical opinions regarding the origin of 
the Veteran's bilateral hearing loss.  However, the opinion 
favorable to the Veteran's claim is predicated on an accurate 
medical history.  Affording the Veteran the benefit of the 
doubt, service connection for bilateral hearing loss is 
warranted.

B.  Sleep Apnea

Regarding whether the sleep apnea is related to exposure to 
herbicides (Agent Orange) in service, the Veteran's service 
records clearly demonstrate he served in the Republic of 
Vietnam during the required period.  He is presumed to have 
been exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii).  The regulations, however, do not 
provide presumptive service connection for sleep apnea based 
on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The 
VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996).

Service connection for sleep apnea is not warranted on a 
presumptive basis.

Direct service connection can be established by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  Combee v. 
Brown, 34 F.3d 1039, 1043- 44 (Fed. Cir. 1994).  Considering 
service connection as directly incurred in service, because 
the Veteran had service in Vietnam, his exposure to 
herbicides is presumed; however, the evidence shows that 
sleep apnea did not manifest in service.  

The Veteran provided a VA physician with a list of reported 
Agent Orange symptoms and effects.  In September and October 
2005 VA progress notes, the VA physician stated that the list 
provided by the Veteran included sleep apnea and 
hypersomnolence, and, to the best of his knowledge, the 
Veteran's sleep apnea is related to his inservice Agent 
Orange exposure.  A VA examination was conducted in January 
2006.  The examiner stated that there is no evidence that 
sleep apnea is related to Agent Orange exposure.  The Board 
attaches more probative value to the January 2006 opinion, as 
it included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The other opinion was based on a list of many 
symptoms reported by people exposed to Agent Orange.  There 
is no evidence of record, however, that exposure to Agent 
Orange caused these symptoms.  

Furthermore, the earliest evidence of any of sleep apnea is 
in 2001.  This is almost 30 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology from any 
incident of service, and it weighs heavily against the claim 
on a direct basis.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (aggravation in service may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  Service connection for sleep 
apnea is not warranted on a direct basis.

Regarding the theory of secondary service connection, the 
Veteran submitted several articles stating that diabetics 
have a much greater incidence of sleep apnea than the general 
population.  However, the examiner who conducted the January 
2006 examination noted that the Veteran's sleep apnea began 
in 2001, well before his diabetes mellitus began.  The 
competent medical evidence shows that the Veteran's sleep 
apnea is not etiologically related to his service-connected 
diabetes mellitus.  The Board attaches more probative value 
to the January 2006 VA opinion, as it is consistent with the 
medical evidence of record.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Service connection for sleep apnea is not warranted on a 
secondary basis.

The Veteran genuinely believes that his sleep apnea was 
caused by Agent Orange exposure and his service-connected 
diabetes mellitus, Type 2.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his sleep apnea and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
Veteran's claims file and provided the reasons for his 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to 
be mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for sleep apnea is denied.  






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


